El Juez Asociado Señor Franco Soto,
emitió la opinión del tribunal.
En este caso la corte inferior declaró culpables a los acusados Juan J. Gerardino y Enrique Yaledón de un de-lito de conspiración, imponiendo al primero seis meses de cárcel más una multa de $500, y al segundo solamente multa por la suma de $200.
Los acusados apelaron de la sentencia y en sn alegato señalan la comisión de doce errores. Varios de los errores señalados han sido resueltos en el día de hoy *204en el caso No. 2750 de El Pueblo v. Juan J. Gerardino y Sixto Luccioni, y sus circunstancias son más o menos las mismas que concurren en el presente. Nos referimos a los siguientes errores, a saber: 1, oposición a la representación del gobierno por el Fiscal de Distrito de Mayagüez, Sr. Romany, y el fiscal especial Sr. Samalea; 2, moción solici-tando el sobreseimiento de la causa en virtud de lo pres-crito en el inciso 2P del artículo 448 del Código de Enjui-ciamiento Criminal; y 3, desestimación de la moción solici-tando un bill of particulars. Esta moción, sin embargo, no aparece de los autos.
Se alega como cuarto motivo de error baber la corte declarado sin lugar las excepciones perentorias presentadas contra la denuncia. En el alegato, sin embargo, solamente se bace una mera referencia a la moción que fue presentada y no Se discuten los fundamentos de la misma. Aun cuando de la moción no aparece la fecba ni el momento de su presentación, parece inferirse de los autos que su presentación se bizo en el acto del juicio. Siendo esto así, la moción era tardía para considerar aquellos fundamentos que se refieren a la forma o redacción defectuosa de la denuncia. Es cierto que los apelantes alegan en la moción que los hechos denunciados no constituyen el delito de que se les acusa, pero no argumentan ni discuten los méritos de tal alegación. Basta, sin embargo, una ligera lectura de la denuncia para que se vea que ella establece el delito de conspiración de que se acusa a los apelantes. Dicha denuncia, en lo pertinente, dice:
“Los citados Juan J. Gerardino y Enrique Valedón, en Ponee, P. E., que pertenece al Distrito Judicial Municipal, de Ponee, P. E., allá por el mes de Mayo de 1923, con anterioridad a la pre-sentación de esta denuncia, ilegal, voluntaria, maliciosa y fraudu-lentamente, obrando juntos y de común acuerdo, conspiraron y se pusieron de acuerdo para engañar y defraudar a la Compañía de Seguros de Vida ‘The Manufacturers’ Life Insurance- Co.,’ corpora-ción extranjera autorizada para hacer negocios en Puerto; Eico, y con tal' objeto los citados Juan J. Gerardino y Enrique Valedón *205aseguraron a un tal Arcadio Robles Cortés por la suma de $17,500 en la citada corporación Tbe Manufacturers’ Life Insurance Co., haciendo saber a dicha compañía que el mencionado Arcadio Robles Cortés se encontraba en buen estado de salud, a sabiendas dichos acusados de que el citado Robles a la fecha de ser asegurado, o sea allá por el mes de Mayo de 1923, se encontraba en mal estado de salud o enfermo, y bajo tal engaño, voluntaria y maliciosamente realizado, indujeron a la citada Compañía a asegurar al referido Robles por la suma de $17,500, para lo cual dicha Compañía espi-dió una póliza a nombre de Arcadio Robles Cortés, sin que el fraude se consumiera (sio) por haber sido cancelada la póliza allá por el mes de Noviembre de 1923 ...”
En el quinto error se discute la moción que la corte inferior declaró sin lugar sobre devolución de ciertos documentos que se alegan haberse ocupado ilegalmente por los representantes de The Manufacturers’ Life Insurance Company. También los apelantes en su alegato tratan ligeramente este error. Ellos se remiten a la declaración de Mayoral alegando que fué probada su ocupación ilegal. El documento de que trata la moción es la póliza No. 287451, que fué expedida a nombre del asegurado Arcadio Robles por $17,500, siendo beneficiario Enrique Yaledón, en cuyo poder se hallaba. Un examen, sin embargo, de la declaración de Mayoral demuestra evidentemente que no hubo ningún género de coacción para que Valedón le entregara la póliza. Mayoral fué a Peñuelas, lugar de residencia del acusado, y éste voluntariamente le entregó la póliza, quien poco después firmó libremente la nota de descargo o cancelación al dorso de la póliza, admitiendo como razón para ello que Arcadio Robles estaba enfermo a la fecha de solicitar el seguro.
Se imputa como error (sexto error) haberse admitido en evidencia una certificación del Superintendente de Seguros de Puerto Rico, que no contenía la transcripción de ningún documento y sí una opinión de dicho funcionario. La certificación presentada como prueba dice:
‘‘Government of Porto Rico. — Department of Finance. — Bureau *206of Insurance. — Yo, Juan G-. Gallardo, Superintendente de seguros Interino, por la presente certifico que la compañía de seguros de vida denominada ‘Manufacturers’ Life Insurance Company,’ de Toronto, Canadá, es una compañía extranjera que se baila debida-mente registrada en el país y que obtuvo del Superintendente de Seguros un certificado de autorización para hacer negocios en la isla durante el año económico de 1922 a 1923, y por consiguiente se ha-llaba debidamente autorizada para hacer seguros de vida en Puerto Rico durante todo el mes de mayo de 1923.
“Y para que conste, y a petición del Fiscal Especial, Sr. Luis Samalea, expido la presente, libre de derechos, por destinarse a usos oficiales, en San Juan de Puerto Rico a 23 de enero de 1924.
“(f) Juan G. Gallardo,
Superintendente Interino. ’ ’
El fiscal dijo que el objeto de la certificación era acredi-tar que la Manufacturers’ Life Insurance Company es una corporación de Toronto, Canadá, debidamente registrada en el país y autorizada para hacer negocios de seguros en Puerto Rico, y siendo éste el objeto de la presentación del documento, y no impugnándose la autenticidad de la firma del funcionario autorizante, no encontramos que la corte erró al admitirlo en evidencia.
También alegan los apelantes al argumentar el séptimo error, que se admitió en evidencia como autorizada por el acusado, Enrique Yaledón, una solicitud de seguro sin haber sido identificada la firma de dicho acusado. Si hubo error no fué perjudicial porque el acusado Yaledón admitió en su declaración ser el beneficiario de la póliza expedida por $17,500, la que luego canceló bajo su firma.
Declarando el testigo Mayoral, siendo éste el motivo del octavo error, dijo que Juan J. G-erardino era el que ha-bía pagado las primas de las dos pólizas que fueron expe-didas al asegurado Arcadio Robles, una por $17,500, bene-ficiario Enrique Valedón, y la otra por $1,000, beneficiario Pedro J. Robles, hijo del asegurado.
Lo pertinente del incidente dice así:
“P. — ¿Cuánto era el premio de la póliza de mil dólares? Ri— *207No recuerdo, tendría que ver la póliza.' (El testigo obtiene el do-cumento) Treinta y uno cinco ($31.05). P. — ¿ Anual? R. — Anual. P. — ¿Y la de diez y siete mil quinientos pesos? R. — Quinientos cua-renta y tres cuarenta ($543.40). P. — Que hacen un total de qui-nientos cuarenta y tres con treinta y uno, quinientos setenta y cua-tro y pico. ¿Eso era el importe de los premios de las dos pólizas por un año? R. — Sí, señor. P.- — ¿Se pagaron esos precios? R.— Sí, señor. P. — ¿Quién los pagó? R. — Arcadio Robles. P. — ¿Con qué la pagó? R. — Con un cheque. P. — De quién era el cheque? R. — De Juan José Gerardino. P. — ¿Quién es Juan José Gerardino? R. — Uno de los acusados aquí. P. — ¿Cuál de los dos? R. — El del lado allá (lo señala). (Defensa) Nos oponemos a la evidencia del pago del cheque. Que se vea el cheque. . . P. — ¿Qué usted hizo con el cheque ése? R. — Lo deposité en el banco. (Defensa) Nos oponemos porque se eliminó la cuestión del cheque. Argumentación. Juez: Se sostiene la pregunta. Fiscal: P. — ¿Qué se hizo con el cheque? R. — Lo deposité en el banco, en mi cuenta corriente. P. —¿En qué cuenta corriente? R. — En la mía. P. — ¿Ese cheque volvió a su poder? R. — No. P. — ¿No volvió a su poder ese che-que? R. — No, señor. P. — ¿Se abonó en su cuenta corriente ese cheque? R. — Sí, por eso lo mandé al banco. P. — ¿Se le abonó en cuenta corriente ese cheque a usted? R. — Sí, señor.”
En primer lugar, Mayoral declaraba sobre un hecho del que tenía conocimiento directo. El manifiesta que recibió un cheque librado por Gerardino a favor de Arcadio Robles, que representaba el montante de las primas de las dos pó-lizas. El cheque fué pagado, acreditándose su importe en la cuenta corriente del testigo y naturalmente que el mismo volvía a manos del librador. Era como un recibo o com-probante que no estaba al alcance del testigo. Era más bien para Gerardino o para cualquier librador de un cheque el interés de producir dicho documento para probar el pago o la entrega del dinero en caso de negarse una u otra cosa. No encontramos, por tanto, que la actuación de la corte fuera errónea al permitir las manifestaciones del testigo en •cuanto a la forma en que hizo el cobro de la prima.
En los errores noveno y décimo apuntados se sostiene, por los apelantes que la corte erró permitiendo al fiscal que ■ *208impugnara el testimonio del testigo de cargo Angel M. Mayoral “sin haber demostrado sorpresa en otra causa legal” y porque se le permitió refrescar su memoria leyéndole una declaración prestada por él ante el fiscal.
Mientras declaraba el testigo Mayoral, surgió el inci-dente que sigue:
“P. — Cuando usted fué donde Enrique Yaledón y tuvo la en-trevista con él, ja qué se avino él? R. — A entregar la póliza. P.— j Y a qué más ? j Firmó algo ? R.- — Eñ ese momento no. P. — j Está completamente seguro? R. — Sí, señor. P. — jUsted declaró bajo ju-ramento ante el fiscal especial? R. — Sí, señor. P. — jSeñor Sama-lea? R. — Sí, señor. P.- — -¿La declaración que usted prestó es exac-tamente igual a la que está prestando aquí? (Defensa) Nos opo-nemos. Resulta abora que el Pueblo de Puerto Rico pretende im-pugnar su propio testigo. Nos oponemos en la forma a que se va a hacer. Juez: La Corte entiende que el fiscal está dentro de ley. Fiscal: P. — ¿Usted no declaró antes, cómo usted logró hacer eso? Y contestó usted. ‘Hablando . . . (Oposición por parte de la de-fensa. Alega que si las manifestaciones del testigo constan por es-crito, que se le presente el escrito. El Fiscal discute la oposición con los abogados defensores.)’ Juez: 'Sin lugar la oposición. Puede seguir interrogando. (Al fiscal) Fiscal: P. — jA usted no se le preguntó ‘ Cómo usted logró hacer eso ? ’ Y contestó: Hablando con los beneficiarios. (Defensa) Nos oponemos a que sea así. Juez: ¿La defensa se opone a la forma de la pregunta? Defensa: A la forma de la pregunta. Argumentación. Juez: ¿ Qué procedi-miento va a usar? Defensa: La pregunta típica. Juez: Puede seguir el interrogatorio. Fiscal: P. — ¿Usted contestó o es cierto o no que dijo esto: ‘Como se hizo esa cancelación.’ Defensa: Oposi-ción porque no se ha hablado nada de cancelación anteriormente.' Fiscal: El testigo ha dicho que no se avino absolutamente a nada. Defensa: Que siga el fiscal con su pregunta. Fiscal: P. — ¿Es cierto o no es cierto que la vez en que usted declaró ante el fiscal especial, señor Samalea, se le hizo la siguiente pregunta: ‘¿Cómo se hizo esa cancelación?’ Y usted contestó: ‘Los representantes de la compañía señores -Font y Young, habiéndome hecho presente que en su concepto el seguro demostraba engaño hacia la compañía por parte del asegurado ... yo me les ofrecí a conseguir las pólizas y hacer que fueran devueltas para su cancelación, lo que logré hacer suplicándole a los beneficiarios a que se las entregaran y firmaran *209un recibo de descargo, reconociendo la nulidad de tales pólizas.’ ¿Es cierto eso? 11. — Posteriormente se hizo eso.”
Aunque no aparece que los apelantes tomaran excepción a las resoluciones de la corte, sin embargo, como esta prueba fué la que se tomó ante la corte municipal, las partes esti-pulan introducir el récord taquigráfico de las declaraciones y dar por excepcionadas las resoluciones de la corte en to-dos los incidentes que habían sido objeto de oposición.
Con anterioridad al incidente surgido,-el testigo'en las repreguntas de la defensa había declarado que la póliza se devolvió para ser cancelada por amenazas del gerente de la compañía de perseguirle criminalmente. El fiscal entonces al interrogar al testigo nuevamente lo que trató fué de re-frescar su memoria al referirle que anteriormente había he-cho manifestaciones contrarias. Y el testigo así lo admitió cuando refiere que no hubo tales amenazas y explicó los de-talles de la forma en que obtuvo la devolución y cancelación de la póliza. El testigo no negó las manifestaciones que hizo con anterioridad al ser refrescada su memoria por el fiscal, y no fué necesario contradecirle mediante prueba de que se habían hecho.
El undécimo error se refiere a que la corte permitió declarar como testigo al abogado Alberto S. Poventud, luego de establecida la regla de que no se admitirían otros testi-gos que los que habían prestado juramento. Ciertamente que • se estableció dicha regla, pero ella no limitába la ac-ción de la corte, ya que se trataba de una cuestión discre-cional para resolver la corte de acuerdo con las circunstan-cias del caso y nada demuestra la argumentación' de lo's ape-lantes que la corte hiciera mal uso de su discreción al mo-dificar su regla. • '
El duodécimo y último error trata de la apreciación de la prueba.
De la evidencia de cargo aparece que el asegurado Ar-cadlo Robles dirigió una solicitud a la compañía asegura-dora sobre dos pólizas ordinarias de vida, una por $17,500, *210designándose a Enrique Valedón como beneficiario, y otra por $1,000, a favor de Pedro J. Robies, lii.jo del asegurado. En la solicitud se liacía constar que el asegurado gozaba de perfecta salud y así se confirmaba por dichos beneficiarios que también suscribieron el documento. Las pólizas fueron expedidas y la prima de cada seguro fué satisfecha por Juan J. (lerardino, uno de los acusados. Se probó evidentemente que Arcadio Robles padecía a la fecha de ia solicitud de tuberculosis pulmonar y que falleció de dicha enfermedad. K¡] médico que lo asistió declaró en tal sentido, y un examen que se hizo del esputo dió resultado positivo, encontrándose en él el bacilo de Koch. No obstante el fallecimiento del asegurado, los beneficiarios se avinieron a su cancelación suscribiendo al dorso una nota de descargo por la cual re-ciben la prima que había sido pagada y admitiendo como razón para la cancelación que el asegurado estaba enfermo al tiempo de\ solicitar el seguro. Se demostró asimismo que Robles se dedicaba a hacer instalaciones eléctricas y no ga-naba más de cuatro o cinco dólares diarios. El pasó sus últimos momentos en una casa pobre de la que el Dr. Mon-talvo hace una descripción triste y terrible. Se introdujo prueba de otras pólizas expedidas a otras personas también enfermas de tuberculosis pulmonar, en las que se demostró la intervención de G-erardino pagando las primas y las mis-.mas fueron canceladas por igual razón.
Con la prueba de defensa se trató de establecer que Ar-cadlo Robles tenía buena apariencia y no padecía de enfer-medad alguna. También se trató de probar que el interés de Yaledón como .beneficiario se derivó de un préstamo que hizo al asegurado por $2,200. La corte, sin embargo, no creyó esta prueba y no cometió error ni procedió con pre-juicio, pasión o parcialidad al dirimir el conflicto de evi-dencia en contra de los acusados.

Por todo lo expuesto, debe confirmarse la sentencia ape-lada.